                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANCISCO MOLINA,                                :
         Plaintiff                               :           No. 1:19-cv-00019
                                                 :
               v.                                :           (Judge Kane)
                                                 :
PENNSYLVANIA SOCIAL SERVICE                      :
UNION, SERVICE EMPLOYEES                         :
INTERNATIONAL, et al.,                           :
          Defendants                             :

                                       MEMORANDUM

       Presently before the Court are Defendants Stephen Catanese, Pennsylvania Social Service

Union, Service Employees International, and Lehigh County Board of Commissioners’

(“Defendants”) motions to dismiss Plaintiff Francisco Molina (“Plaintiff”)’s first amended

complaint (Doc. No. 20) pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)

(Doc. Nos. 27, 28). Having heard oral argument on the motions on June 4, 2019, and upon

review of the record, the parties’ arguments, and the applicable law, for the reasons that follow,

the Court will grant the motions.

I.     BACKGROUND

       A.      Factual Background1

               1.      Plaintiff’s Employment and the Collective Bargaining Agreement
                       (“CBA”)

       Plaintiff, a resident of Lehigh County, Pennsylvania, is a former employee of the Office

of Children and Youth Services of Lehigh County, Pennsylvania. (Doc. No. 20 ¶ 8.) As a Social

Services Aide, Plaintiff was a “public employe” for purposes of Pennsylvania’s Public Employee




1
 Unless otherwise noted, the factual background recited herein is derived from Plaintiff’s
amended complaint. (Doc. No. 20.)
Relations Act (“PERA”), codified at 43 Pa. Cons. Stat. § 1101.101, et seq., “and was in a

bargaining unit exclusively represented for purposes of collective bargaining by” Defendant

Pennsylvania Social Service Union, Service Employees International, Local 668 (“Defendant

PSSU”), which is an “employe organization” and “representative” under PERA. (Id. ¶¶ 8-9.)

Defendant Stephen Catanese (“Defendant Catanese”) is the president of PSSU (id. ¶ 10), and

Defendant Lehigh County Board of Commissioners (“Defendant Lehigh County”) acts as the

legislative arm of Lehigh County’s government and sets wages for county employees (id. ¶ 11).

Accordingly, Defendant Lehigh County approved the collective bargaining agreement (“CBA”)

“setting forth [Plaintiff’s] terms and conditions of employment.” (Id.) Defendants PSSU and

Lehigh County “have entered into the CBA, which controlled the terms and conditions of

[Plaintiff’s] employment.” (Id. ¶ 12.) Defendants PSSU and Lehigh County “agreed to the term

of the CBA, which is January 1, 2014, through December 31, 2018” and “are expected to

continue to operate pursuant to the terms and conditions of the CBA, including those for

[Plaintiff’s] position, until they reach a successor agreement.” (Id. ¶¶ 13-14.)

               2.      Relevant Provisions of the CBA and PERA

       The CBA includes, in relevant part, a “Union Security” article that, according to Plaintiff,

“prohibits union members from resigning their union membership when and how they see fit.”

(Id. ¶ 15.) Specifically, this provision reads as follows:

       3.1. Each employee who, on the effective date of this Agreement is a member of
       the Union, and each employee who becomes a member after the date shall
       maintain his/her membership in the Union, provided that such employee may
       resign from the Union during a period of fifteen (15) days prior to the expiration
       of this Agreement. The payment of dues and assessments uniformly required of
       the membership shall be the only requisite employment condition[;]

       3.2. The Employer agrees to deduct the bi-weekly membership dues from the pay
       of those employees who individually request in writing that such deductions be
       made. The amounts to be deducted shall be certified to the Employer by the


                                                  2
        Union, and the aggregate deductions of all employees shall be remitted together
        with an itemized statement to the Union by the last day of the succeeding month,
        after such deductions are made. Except as otherwise provided in Section 3.1 of
        this Article, the authorization shall be irrevocable during the term of the
        Agreement[;]

        3.3 The Union may demand the discharge of any employee who, on any tender
        date specified, fails to comply with the provisions of this Section, by serving
        written notice thereof on the Employer no later than ten (10) calendar days after
        such tender date, if, prior to such tender date, the Union has notified the employee
        of the exact amount of the financial obligation due to the Union. As soon as the
        Employer verifies that the employee specified in such written notice failed to
        comply and that the discharge of the employee would not otherwise be unlawful,
        the Employer shall discharge the employee.

(Id.) (citing Doc. No. 20-1, CBA art. III, §§ 3.1-3.3).

        Article III, Section 3.1 of the CBA also “imposes a maintenance of membership

requirement mirroring, in substantive part, PERA’s maintenance of membership

provision” (id. ¶ 16), which defines the term “maintenance of membership” as meaning

that:

        all employes who have joined an employe organization or who join the employe
        organization in the future must remain members for the duration of a collective
        bargaining agreement so providing with the proviso that any such employe or
        employes may resign from such employe organization during a period of fifteen
        days prior to the expiration of any such agreement.

43 PA. CONS. STAT. § 1101.301(18). Additionally, Section 1101.705 of PERA articulates

that “[m]embership dues deductions and maintenance of membership are proper subjects

of bargaining with the proviso that as to the latter, the payment of dues and assessments

while members, may be the only requisite employment condition.” See id. § 1101.705.

Also of note is Section 1101.401 of PERA, which, according to Plaintiff, “explicitly

limits the rights of public employees as to ‘maintenance of membership’” (Doc. No. 20

¶ 16) by stating that:




                                                  3
       It shall be lawful for public employes to organize, form, join or assist in employe
       organizations or to engage in lawful concerted activities for the purpose of
       collective bargaining or other mutual aid and protection or to bargain collectively
       through representatives of their own free choice and such employes shall also
       have the right to refrain from any or all such activities, except as may be required
       pursuant to a maintenance of membership provision in a collective bargaining
       agreement.

43 PA. CONS. STAT. § 1101.401. As stated by Plaintiff, both the CBA and PERA,

therefore, “limit a public employee’s right to resign from PSSU to only the 15-day

window immediately preceding the expiration of the CBA.” (Doc. No. 20 ¶ 17.)

Additionally, Article III, Section 3.2 of the CBA “provides for the deduction of union

dues.” (Id. ¶ 18.)

       Plaintiff also states that Defendant PSSU “and/or its officials represent to

membership that [S]ection 3.3 of the CBA’s Article III is applicable to PSSU members

and nonmembers, such that PSSU members would be terminated if unable or unwilling to

pay union dues.” (Id. ¶ 19.) Plaintiff similarly alleges that Defendant PSSU and its

officials “represent to membership that, if a public employee resigns his or her

membership, [Defendant] PSSU would no longer provide union representation to that

public employee[,]” and that “if a public employee resigns his or her membership, that

public employee is no longer entitled to the terms and conditions set forth in any

collective bargaining agreements.” (Id. ¶¶ 20-21.)

               3.     Events Surrounding the End of Plaintiff’s Employment and
                      Deduction of Dues

       Defendant PSSU “called a meeting of PSSU members in [Plaintiff’s] bargaining unit” on

approximately January 10, 2018. (Id. ¶ 22.) At this meeting, Defendant PSSU “requested that

certain PSSU members, including [Plaintiff], sign new membership cards that included

authorization and assignment of dues deductions, made irrevocable from the date of signing until


                                                 4
dates certain or dates specified by the CBA, whichever period is longer.” (Id. ¶ 23.)

Additionally, Defendant PSSU “informed membership that it needed these new membership

cards signed because all previously signed membership cards were ‘invalid.’” (Id. ¶ 24.)

According to Plaintiff, neither this new membership card nor any previous membership card

“informed public employees that they have a First Amendment right not to associate with or

subsidize the speech of [Defendant] PSSU[,]” nor did it “request[] that public employees

affirmatively waive or consent to a violation of their First Amendment rights.” (Id. ¶¶ 25-26.)

Plaintiff did not sign the new membership application, and as stated in the complaint, “has never,

irrespective of any previously signed membership cards, affirmatively waived or consented to a

violation of his First Amendment rights.” (Id. ¶ 27.)

       Following the meeting, on June 27, 2018, Plaintiff asked Defendant Lehigh County’s

Director of Human Resources, M. Judith Johnston (“Director Johnston”), “to stop deducting

union payments from his wages.” (Id. ¶ 28.) According to Plaintiff, Director Johnston informed

him “that he must contact [Defendant] PSSU by certified letter, return receipt requested, in order

to stop union payments.” (Id. ¶ 29.) Subsequently, on July 16, 2018, Plaintiff “sent his

resignation letter to PSSU’s headquarters located at 2589 Interstate Drive, Harrisburg,

Pennsylvania, with a copy to Director Johnston[,]” and the letter “was received at PSSU’s

headquarters on or about July 20, 2018.” (Id. ¶¶ 30-31.) On August 14, 2018, Plaintiff “was

dismissed from his position with Lehigh County’s Office of Children and Youth Services.” (Id.

¶ 32.) Shortly thereafter, on August 20, 2018, “pursuant to the CBA,” Plaintiff “filed a timely

grievance against [Defendant] Lehigh County seeking reinstatement and backpay” and “notified

[Defendant] Lehigh County of his intent to arbitrate and, at present, awaits initiation of such

proceedings.” (Id. ¶ 33.)



                                                 5
       According to Plaintiff, however, “even after [his] resignation,” Defendant PSSU

“continued to consider [him] a PSSU union member.” (Id. ¶ 34.) Plaintiff alleges specifically

that on approximately December 5, 2018, he was issued a new membership card accompanied by

a letter that “welcom[ed] [him] to the SEIU 668 family” and “clarif[ied] that he was still entitled

to membership benefits and to attend PSSU meetings.” (Id. ¶ 35) (second alteration in original).

Plaintiff further alleges that even after he resigned, Director Johnston continued to deduct said

dues from his wages and Defendant PSSU “continued to take and/or accepted purported union

dues from [his] wages.” (Id. ¶¶ 36-37.) Additionally, prior to the commencement of the above-

captioned case, “no Defendant, or agent or official thereof, responded to [Plaintiff’s] resignation

letters to confirm that his resignation was accepted.” (Id. ¶ 38.)

       After Plaintiff brought suit in this Court and initiated the above-captioned action on

January 7, 2019 (Doc. No. 1), in a letter dated January 8, 2019, Defendant PSSU informed

Plaintiff “that it had ‘received [his] request to withdraw [his] participation in the union’ and

purported to ‘refund[]’ to him ‘the dues withheld from the July 6, 2018 pay period through the

August 17, 2018 pay period end (the last pay period dues were received)’” (Doc. No. 20 ¶ 39)

(alterations in original). According to Plaintiff, Defendant PSSU “has yet to state that [Plaintiff]

is no longer a union member, that it had no authority to seize funds from his wages, or that it has

no authority to deduct funds from [him] following his reinstatement or award of backpay.” (Id.

¶ 40.) Plaintiff further alleges that “Defendants took and accepted – and, by all indication, will

continue to take and accept, in the event of reinstatement or an award of backpay – purported

union dues from [Plaintiff’s] wages despite the fact that such seizure of purported union dues

from his wages was not properly authorized or was otherwise against [Plaintiff’s] will and

without his consent.” (Id. ¶ 41.) Plaintiff also “objects to the compelled association with and



                                                  6
financial subsidization of any activities of [Defendant] PSSU and its affiliates for any purpose.”

(Id. ¶ 42.)

        B.     Procedural Background

        On January 7, 2019, Plaintiff initiated the above-captioned action by filing a complaint in

this Court against Defendant PSSU; Defendant Catanese; Defendant Lehigh County; the Lehigh

County Office of Children and Youth Services; Phil Armstrong, in his official capacity as

County Executive of Lehigh County; and Director Johnston. (Doc. No. 1.) On January 28,

2019, Phil Armstrong, Director Johnston, the Lehigh County Board of Commissioners, and

Lehigh County Office of Children and Youth Services filed a motion to dismiss the complaint

(Doc. No. 13) for failure to state a claim upon which relief may be granted as to claims asserted

against the Lehigh County Office of Children and Youth Services, Phil Armstrong, and Director

Johnston, and also moved for a determination “that the claims against the Defendant Board of

Commissioners shall be construed as claims against Lehigh County” (id. at 1). On February 11,

2019, Plaintiff filed an amended complaint (Doc. No. 20), naming as defendants only Defendant

PSSU, Defendant Catanese, and Defendant Lehigh County, rendering moot the motion to

dismiss filed on January 28, 2019 (Doc. No. 13).2 On the same date, Plaintiff filed a notice of

voluntary dismissal as to his claims asserted against the Lehigh County Office of Children and

Youth Services, Phil Armstrong, and Director Johnston pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i). (Doc. No. 21.)




2
  See, e.g., Pippett v. Waterford Dev., LLC, 166 F. Supp. 2d 233, 236 (E.D. Pa. 2001) (“The
filing of an amended complaint generally renders a pending motion to dismiss moot.” (citing
Adams v. Goodyear Tire & Rubber Co., No. 96-4228-SAC, 1997 WL 833288, at *1 (D. Kan.
Dec. 19, 1997))).
                                                 7
        In his amended complaint, Plaintiff asserts three counts, all of which are made actionable

by 42 U.S.C. § 1983.3 Specifically, Count I asserts a violation of the First and Fourteenth

Amendments to the United States Constitution on the basis that the provisions of PERA and

Article III of the CBA discussed supra, “on their faces and as applied by Defendants, permit

Defendants to require that employees remain union members throughout the life of the CBA and,

therefore, violate the limited constitutional authorization for exclusive representation by public-

sector unions under the First Amendment, as set forth in relevant Supreme Court caselaw.” (Id.

at 12.) The Supreme Court case law to which Plaintiff refers is the June 2018 decision of the

United States Supreme Court set forth in Janus v. American Federation of State, County, and

Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), which Plaintiff describes as holding

that “‘the Constitution prohibits unions from collecting agency fee[s] or any other payment to the

union’ from public employees who are not members of the union without their affirmative

consent.” (Id.) (alteration in original).


3
 Section 1983 is the vehicle by which private citizens can seek redress for violations of federal
constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute states, in
pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an
        action at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to
vindicate violations of federal law committed by state actors.” Pappas v. City of Lebanon, 331
F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85
(2002)). To maintain a cause of action under Section 1983, a plaintiff must demonstrate that:
(1) the conduct complained of was committed by persons acting under color of state law; and (2)
the conduct violated a right, privilege, or immunity secured by the Constitution or laws of the
United States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005)
(quoting West v. Atkins, 487 U.S. 42, 48 (1988)).
                                                  8
       Through Count II, Plaintiff alleges that under Janus, Defendants have violated his First

Amendment rights in that “[s]ince at least January 7, 2017, Defendants have seized funds from

[him] under the authority of PERA and the CBA yet without [Plaintiff’s] clear, affirmative

consent or his agreement to waive his rights.” (Id. at 15.) Plaintiff claims, therefore, that he “is

entitled to the return of funds unconstitutionally seized from him since January 7, 2017, or as far

back as the statute of limitations will allow.” (Id.) Additionally, through Count III, Plaintiff

alleges that Defendants violated his due process rights under the Fourteenth Amendment because

they did not “provide meaningful notice to [him] of his right to object to associating with or

subsidizing the speech of [Defendant] PSSU.” (Id. ¶¶ 61-62.)4

       In the amended complaint, Plaintiff sets forth claims for multiple forms of relief.

Plaintiff seeks declaratory relief in the form of a declaratory judgment that: (1) Article III of the

CBA between Defendants PSSU and Lehigh County, both facially and as applied to Plaintiff,

violate the First and Fourteenth Amendments of the United States Constitution; (2) Sections

1101.301(18), 1101.401, and 1101.705 of PERA, both facially and as applied to Plaintiff, violate

the First and Fourteenth Amendments to the United States Constitution; (3) under the First and

Fourteenth Amendments, Defendants are not permitted to restrict Plaintiff’s “right to resign from

union membership at any time”; (4) the First and Fourteenth Amendments bar “Defendants from

seizing [Plaintiff’s] funds without his affirmative consent or waiver of First Amendment rights”;

and (5) “the Fourteenth Amendment requires due process of law for union nonmembers and



4
  To that end, Plaintiff asserts that “Defendants failed to provide [him] with any meaningful
opportunity to object to continued seizure of his funds or a clearly defined process for asserting
such an objection[,]” but “[i]nstead, Defendants put the burden on [Plaintiff] to learn, assert, and
vindicate his rights with respect to union payments, with the result that union payments were
unconstitutionally seized from his wages, his initial resignation was rejected by Director
Johnston, and his second, restated objection to PSSU was wholly ignored until after this civil
rights action was filed.” (Doc. No. 20 at 17.)
                                                  9
members alike, specifically, meaningful notice concerning their rights and a meaningful

opportunity to object to continued seizure of [Plaintiff’s] funds in the context of a clearly defined

process for asserting such an objection.” (Id. at 19.) Plaintiff also seeks a permanent injunction

barring Defendants from engaging in conduct deemed unconstitutional by this Court and

enforcing Article III of the CBA “or any subsequent, substantially similar provision between

[Defendants] PSSU and Lehigh County that requires [Plaintiff] to remain a member of PSSU for

a particular length of time,” and requiring Defendants to “expunge” Article III of the CBA;

“honor [Plaintiff’s] resignation from union membership”; and “refund to [Plaintiff] all funds

unconstitutionally deducted from his wages from at least January 7, 2017, or as far back as the

statute of limitations will allow, plus interest thereon.” (Id. at 20.)5

        On March 4, 2019, Defendants Catanese and PSSU filed a motion to dismiss Plaintiff’s

amended complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc.

No. 27.) On the same date, Defendant Lehigh County filed a motion to dismiss the amended

complaint for lack of jurisdiction. (Doc. No. 28.)6 Plaintiff field a brief in opposition to both

motions on April 1, 2019 (Doc. No. 33), to which Defendants PSSU and Catanese filed a brief in

reply on April 15, 2019 (Doc. No. 34). On May 2, 2019, the Court granted Plaintiff’s unopposed

request for oral argument on the instant motions (Doc. No. 37), and held argument on June 4,

2019. At oral argument, Defendants represented to the Court that, in addition to the bases for



5
  Additionally, Plaintiff seeks a monetary judgment awarding him “nominal and compensatory
damages . . . including, but not limited to, the amount of dues deducted from his wages without
[his] affirmative consent and waiver of his First Amendment rights[,]” as well as attorney’s fees
and costs. (Doc. No. 20 at 20.)
6
  In its motion, Defendant Lehigh County does not cite the specific Federal Rule of Civil
Procedure under which it moves to dismiss the amended complaint. (Doc. No. 28.) However, as
explained more fully infra, because Defendant Lehigh County moves on the basis that subject
matter jurisdiction is lacking, Defendant’s motion appears to be based on Federal Rule of Civil
Procedure 12(b)(1).
                                                   10
dismissal advanced in their briefing, they also assert that Count 3 of the amended complaint

should be dismissed, as well. Both of the pending motions to dismiss are ripe for disposition.

II.    LEGAL STANDARD7

       Federal Rule of Civil Procedure 12(b)(1) permits a party to move for dismissal for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). Article III of the United States

Constitution limits the jurisdiction of federal courts to “Cases” and “Controversies.” See U.S.

Const., art. III, § 2. “A case becomes moot – and therefore no longer a ‘Case’ or ‘Controversy’

for purposes of Article III – ‘when the issues presented are no longer “live” or the parties lack a

legally cognizable interest in the outcome.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)

(quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)). The parties must maintain a personal

stake in the resolution of the dispute throughout the litigation. See Chafin v. Chafin, 568 U.S.

165, 172 (2013). “Therefore, ‘if developments occurring during the course of adjudication

eliminate a plaintiff’s personal stake in the outcome of a suit, then a federal court must dismiss

the case as moot.’” Gayle v. Warden Monmouth Cty. Corr. Inst., 838 F.3d 297, 303 (quoting

Rosetti v. Shalala, 12 F.3d 1216, 1224 (3d Cir. 1993)). Stated differently, “[t]he central question

of all mootness problems is whether changes in circumstances that prevailed at the beginning of

the litigation have forestalled any occasion for meaningful relief.” See Rendell v. Rumsfeld, 484

F.3d 236, 240 (3d Cir. 2007) (citation and quotation omitted).

       “It is well settled that a defendant’s voluntary cessation of a challenged practice does not

deprive a federal court of its power to determine the legality of the practice.” City of Mesquite v.




7
  The Court notes that while the majority of the parties’ briefing addresses dismissal under Rule
12(b)(1), Defendants PSSU and Catanese also move for dismissal of all claims against Defendant
Catanese for failure to state a claim upon which relief may be granted under Rule 12(b)(6), a
request that Plaintiff does not oppose, and, as explained infra, the Court will grant.
                                                 11
Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982). This is so because “if it did, the courts would

be compelled to leave ‘[t]he defendant. . . free to return to his old ways.’” Id. at 289 & n.10

(citations omitted). The Supreme Court has announced a “stringent” standard for “determining

whether a case has been mooted by the defendant’s voluntary conduct.” See Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs, Inc., 528 U.S. 167, 189 (2000). Specifically, the Supreme

Court has stated that “[a] case might become moot if subsequent events made it absolutely clear

that the allegedly wrongful behavior could not reasonably be expected to recur.” Id. (internal

quotation omitted).

       Factual challenges to a court’s subject matter jurisdiction under Rule 12(b)(1) on the

grounds of mootness can be raised at any time in the litigation. See Mortensen v. First Fed. Sav.

& Loan Ass’n, 549 F.2d 884, 891-92 (3d Cir 1977) (stating that the “12(b)(1) factual evaluation

may occur at any stage of the proceedings”). In conducting this inquiry, a court may consider

evidence outside the pleadings. See Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016)

(noting that a factual challenge permits a court “to weigh the evidence and satisfy itself as to the

existence of its power to hear the case”) (quoting Mortensen, 549 F.2d at 891). Typically the

plaintiff bears the burden to persuade the court that it has subject matter jurisdiction. See

Mortensen, 549 F.2d at 891 (stating that “the plaintiff will have the burden of persuasion that

jurisdiction does in fact exist”); Gould, 220 F.3d at 178 (same). However, the party alleging that

a claim has become moot due to a change in a defendant’s conduct bears the burden to

demonstrate mootness. See Friends of the Earth, 528 U.S. at 189 (“The ‘heavy burden of

persua[ding]’ the [C]ourt that the challenged conduct cannot reasonably be expected to start up

again lies with the party asserting mootness.”) (citation omitted).

III.   DISCUSSION



                                                 12
       As explained infra, Defendants’ briefing indicates that Defendants move for dismissal of

certain of Plaintiffs’ claims, while, at oral argument, Defendants represented that they move for

dismissal of all of the claims set forth in Plaintiff’s amended complaint. The Court will grant

Defendants’ motions and dismiss the following: Count I of the amended complaint in its entirety;

Plaintiff’s request for recovery of post-resignation dues asserted in Count II of the amended

complaint; and all claims asserted against Defendant Catanese. Because Defendants’ briefing

appears inconsistent with Defendants’ representations to the Court at oral argument as to

Plaintiff’s request for a refund of pre-resignation dues in Count II, and Count III, which sets forth

Plaintiff’s due process claim, the Court will order additional briefing from the parties regarding

the propriety of dismissal of these claims.

       A.      Arguments of the Parties8

               1.      Defendants’ Arguments in Favor of Dismissal

       Defendants assert that Plaintiff’s claims for prospective relief should be dismissed

because Plaintiff lacks standing to request this form of relief. (Doc. Nos. 28-1 at 6, 29-1 at 13.)

Specifically, Defendants argue that because Plaintiff has already been refunded for the dues in

question, he faces “no risk of compulsory dues deductions.” (Doc. No. 29-1 at 13.) Further,

Defendants posit that the possibility that Plaintiff may be reinstated is speculative and,

accordingly, insufficient to create a live case or controversy. (Doc. No. 34 at 10) (“Here,

[Plaintiff] may have filed a grievance seeking to regain his job, but he does not contest that his




8
  In their respective briefs in support of their motions to dismiss, Defendants PSSU and Catanese
and Defendant Lehigh County advance overlapping arguments in favor of dismissal, and at oral
argument, counsel for Defendant Lehigh County joined in the arguments presented by counsel
for Defendants PSSU and Catanese. Where such arguments overlap, the Court has noted the
arguments in both sets of briefs, but for purposes of concision, declines to cite both parties’
briefing herein.
                                                 13
termination was final and he is no longer a public employee.”). In addition, Defendants state that

Plaintiff lacks standing to challenge the CBA’s union security provision because it was never

applied to him and he was permitted to resign and stop paying dues prior to the expiration of the

CBA’s term, and that as to PERA, Plaintiff is no longer subject to the challenged provisions

because he is no longer a member of Defendant PSSU, stating that “[e]ven if he returned to

public employment, he would become subject to these provisions only if he voluntarily chose to

rejoin Local 668, which he has not alleged he intends to do.” (Doc. No. 29-1 at 16-17.)

        Defendants also argue that Plaintiff’s claim for retrospective monetary relief should be

dismissed to the extent Plaintiff seeks to recover dues that were collected following his

resignation. According to Defendants, this claim is moot because they refunded the subject dues

to Plaintiff, and, therefore, there is no further relief available to Plaintiff in regard to his

allegation that Defendants continued to deduct dues after he resigned. (Id. at 18.) Defendants

also maintain that Plaintiff’s claim for a refund of post-resignation dues does not present a live

case or controversy because: Plaintiff cannot seek nominal damages because he has already been

compensated fully through the refunded dues; the fact that Plaintiff has not deposited the check

for the refunded amount is of no moment for purposes of whether there is subject matter

jurisdiction over this claim; and any argument from Plaintiff that said refund is insufficient lacks

merit because the amount of the refund exceeds the amount necessary to include both post-

resignation dues and any applicable interest amount. (Doc. Nos. 29-1 at 20, 34 at 13.)9



9
  In addition, Defendant Catanese asserts that Plaintiff’s claims against him “are redundant and
should be dismissed” based on the proposition that “[c]laims under 42 U.S.C. § 1983 brought
against individuals in their official capacities are generally ‘redundant of the claims’ against the
entity of which they are a part.” (Doc. No. 29-1 at 21) (quoting Damiano v. Scranton Sch. Dist.,
135 F. Supp. 3d 255, 268 (M.D. Pa. 2015)). In response, Plaintiff asserts that “[a]lthough
Defendant Catanese is sued only in his official capacity,” because Defendant Catanese is “the
individual who controls one of the named parties and thus may be in a position to carry out any
                                                    14
               2.      Plaintiffs’ Arguments in Opposition to Dismissal

       In opposition, Plaintiff argues that dismissal is improper because Defendants’ conduct

after the filing of this suit does not negate subject matter jurisdiction, and Defendants’ additional

factual averments do not demonstrate that Plaintiff lacks standing in this case. (Doc. No. 33 at

11, 18.) As to his first argument, Plaintiff states that neither his request for prospective relief nor

his claim for damages is moot because “Defendants have neither changed their unconstitutional

policy nor admitted that the [challenged] provision[s] and the denial of due process concerning

[Plaintiff’s] resignation are unconstitutional[,]” and “have not even offered [Plaintiff] the full

damages relief he has requested regarding either pre- or post- resignation dues.” (Id. at 11-12.)

According to Plaintiff, “[a]ll Defendants have offered are self-interested, post-filing promises of

voluntary cessation, which do not moot this case.” (Id. at 12.) Stating that the true basis for

Defendants’ arguments in favor of dismissal is mootness, rather than standing, Plaintiff rebuffs

Defendants’ argument that jurisdiction is lacking because his resignation has already been

accepted and asserts that “Defendants’ argument hinges on their representation – made for the

first time in their brief – that [Plaintiff] ‘would not be treated as a union member subject to the

challenged CBA provision upon his return to work,’ because his union resignation has been

‘accepted.’” (Id. at 12-13.) Plaintiff asserts that, to the contrary, the amended complaint makes

the following clear: Defendants have never responded to his resignation letter; Defendants have



orders directed toward PSSU,” Plaintiff “has also requested that any injunctive relief requested in
the prayer for relief enjoin all named Defendants” and their officers, employees, agents, or others
acting in concert with them from the complained of conduct. (Doc. No. 33 at 23.) Plaintiff
states that, accordingly, he “will not oppose Defendant Catanese’s request to be dismissed as a
named defendant.” (Id.) The Court agrees that an official-capacity suit against Defendant
Catanese is redundant in light of Plaintiff’s claims against Defendant PSSU, and, accordingly,
will grant Defendants PSSU and Catanese’s motions as to Plaintiff’s claims against Defendant
Catanese. (Doc. No. 27.)


                                                  15
never indicated Plaintiff was no longer considered a union member; Defendants “never refunded

his dues”; and Defendants never stated that, upon reinstatement, the deductions would cease.

(Id. at 13.) According to Plaintiff, Defendants never made these assertions until after he initiated

the instant case, and, therefore, the statements constitute only voluntary cessation that does not

render his claims moot. (Id.)10

       In addition, Plaintiff asserts that his damages requests are not moot because the refund

given to him is “only partial, and thus the requested relief is not mooted.” (Id. at 17.) Plaintiff

states that Defendants did not refund to him the interest on his dues, which he specifically

requests in the first amended complaint, and that they “have not even offered [him] his requested

nominal damages for the violation of his constitutional rights nor the damages resulting from the

union dues seized before his resignation.” (Id.) In addition, Plaintiff posits that he has not yet

deposited the refund payment, which he states demonstrates the existence of a live case or

controversy as to his damages request. (Id. at 17-18.)

       B.      Whether the Court Should Grant Defendants’ Motions to Dismiss

       The Court observes initially that the parties differ in characterizing the central issue

before the Court in deciding the instant motions. While Defendants assert that Plaintiff’s claims

for relief are non-justiciable because Plaintiff lacks standing to pursue them (Doc. Nos. 28-1 at 5,

29-1 at 6), Plaintiff describes this case as presenting a question of potential mootness that is

negated by Defendants’ voluntary cessation of the challenged conduct (Doc. No. 33 at 12). This

distinction is important in light of the differing burdens associated with standing and mootness,




10
  In addition, Plaintiff states that “[j]ust as Defendants now purport to retroactively recognize
[his] resignation and not enforce the maintenance of membership provision against him, they
could decide, upon his reinstatement, to retroactively rescind that decision not to enforce.” (Doc.
No. 33 at 15-16.)
                                                 16
for the burden attached to standing rests with the Plaintiff, while Defendants bear the burden of

demonstrating mootness.11 In the instant case, the Court finds that it lacks subject matter

jurisdiction over Plaintiff’s claims for prospective declaratory and injunctive relief because

Plaintiff lacks standing for purposes of these claims, while subject matter jurisdiction is lacking

as to Plaintiff’s claims for retrospective relief because those claims are moot. Accordingly, the

Court will grant Defendants’ motions as to these claims, but will also direct the filing of

additional briefing as to two ostensibly remaining claims: Plaintiff’s claim as to pre-resignation

dues set forth in Count II of the amended complaint, and Plaintiff’s due process claim asserted in

Count III of the amended complaint.

               1.      Plaintiff’s Claims for Prospective Declaratory and Injunctive Relief

       The Court concludes that it lacks subject matter jurisdiction over Plaintiff’s claims for

prospective declaratory and injunctive relief because Plaintiff lacks standing as to these claims.

As noted previously, Plaintiff shoulders the burden of establishing that each of the following

elements of standing has been satisfied: (1) that he “has suffered an ‘injury in fact’ that is

(a) concrete and particularized and (b) actual and imminent, not conjectural or hypothetical”;

(2) “the injury is fairly traceable to the challenged action of [] Defendants”; and (3) “it is likely,

as opposed to merely speculative, that the injury will be redressed by a favorable decision.” See

Freedom From Religion Found. Inc. v. New Kensington Arnold Sch. Dist., 832 F.3d at 476

(quoting Friends of the Earth, 528 U.S. at 167, 180-81). In this case, while the parties ostensibly



11
   As to standing, “[t]he plaintiff has the burden of demonstrating that the[] requirements are met
‘at the commencement of the litigation,’ and must do so ‘separately for each form of relief
sought.’” See Freedom From Religion Found. Inc. v. New Kensington Arnold Sch. Dist., 832
F.3d 469, 476 (3d Cir. 2016) (quoting Friends of the Earth, 528 U.S. at 170, 184-85). In regard
to mootness, “[t]he party asserting that a claim is moot must show that it is ‘absolutely clear that
the allegedly wrongful behavior [is] not reasonably [] expected to recur.’” See id. (second and
third alterations in original) (quoting Friends of the Earth, 528 U.S. at 189).
                                                  17
offer different accounts of the circumstances under which Plaintiff resigned from union

membership, the parties agree that Plaintiff is no longer a member of Defendant PSSU and is no

longer employed with the County. Accordingly, while Plaintiff emphasizes the possibility that

he may be reinstated, such an argument is ultimately grounded in speculation and, therefore,

does not warrant denial of the instant motions. See Lujan, 504 U.S. at 561 (“[I]t must be ‘likely,’

as opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’”

(quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 38, 43 (1976))). Because Plaintiff’s

request for prospective relief is based on an “unknown event at some unknown time,” the Court

is unpersuaded that there is a live case or controversy as to Plaintiff’s claims through which he

seeks prospective declaratory and injunctive relief. See Lamberty v. Conn. State Police Union,

No. 3:15-cv-378, 2018 WL 5115559, at *9 (Oct. 19, 2018) (citing Lujan, 504 U.S. at 561).12 The

Court, therefore, will grant Defendants’ motions to dismiss as to Plaintiff’s claims for

prospective declaratory and injunctive relief without prejudice.13

               2.      Plaintiff’s Claims for Retrospective Monetary Relief



12
   In light of the Court’s conclusion described supra, the Court finds that jurisdictional discovery
would be improper, for “courts in this Circuit have disfavored discovery to establish subject
matter jurisdiction where discovery would be unnecessarily burdensome or futile.” See Wright
v. N.J./Dep’t of Educ., 115 F. Supp. 3d 490, 497 (D.N.J. 2015) (summarizing case law in which
courts denied jurisdictional discovery for such reasons). Here, Plaintiff has not shown why
jurisdictional discovery would not be unduly burdensome or futile, and because the Court
concludes that permitting discovery would not alter its conclusion herein that it lacks subject
matter jurisdiction over the challenged claims, the Court will deny Plaintiff’s request for
jurisdictional discovery.
13
   The Court is mindful of the possibility that Plaintiff could be reinstated, and while the Court
lacks jurisdiction over Plaintiffs’ claims for prospective relief, it is not implausible that, at some
future point, Plaintiff could be subject to the challenged PERA and CBA provisions and
experience the complained-of conduct from Defendants. Accordingly, the Court will dismiss the
relevant claims without prejudice to Plaintiffs’ ability to renew such claims under appropriate
circumstances. See Lamberty, 2018 WL 5115559, at *9 (recognizing the plaintiffs’ “ability to
return to federal court if [the] [d]efendants were to resume their collection of agency fees” that
the plaintiffs had challenged).
                                                  18
       The Court also concludes that dismissal of Plaintiff’s claims for retrospective monetary

relief in the form of post-resignation due payments is proper because Plaintiff’s claim has been

rendered moot by the refund provided by Defendants. Of moment in this case is the proposition

that “[a]fter the party asserting mootness bears the burden, the burden shifts to the party

opposing mootness to explain why the case is not moot.” See Seneca Res. Corp. v. Twp. of

Highland, 863 F.3d 245, 254 (3d Cir. 2017) (citing Richardson v. Bledsoe, 829 F.3d 273, 283 n.4

(3d Cir. 2016)). While Defendants initially have a heavy burden in demonstrating mootness,14

the Court finds that as to Plaintiff’s claim for post-resignation dues, Defendants have met their

burden because they have demonstrated that as to the relief Plaintiff seeks – a refund of dues

deducted following his resignation – Plaintiff’s “interest in the outcome” of this case no longer

“continues to exist.” See Freedom From Religion Found., 832 F3d at 476 (quoting Cook v.

Colgate Univ., 992 F.2d 17, 19 (2d Cir. 1993)).

       Because Defendants have met their burden in demonstrating the mootness of Plaintiff’s

claim for post-resignation dues, Plaintiff must demonstrate why this claim is not moot, and the

Court finds that Plaintiff has failed to meet this burden. Plaintiff stresses that this refund is

indicative of voluntary cessation on the part of Defendants only for the purpose of mooting this

case. (Doc. No. 33 at 14) (stating that “Defendants’ motions to dismiss hinge on their attempt to

moot the case by their voluntary cessation”). To this point, the Court is mindful of the

admonition that measures taken to negate the existence of subject matter jurisdiction “must be

viewed with a critical eye.” See Sands v. Nat’l Labor Relations Bd., 825 F.3d 778, 784-85

(D.D.C. 2016) (quoting Knox v. Service Employee’s Int’l Union, Local 1000, 567 U.S. 298, 308



14
  See Seneca Res. Corp., 863 F.3d at 254 (recognizing that “[t]he party asserting mootness bears
a heavy burden to show the case is moot” (citing Burns v. Pa. Dep’t of Corrs., 544 F.3d 279, 284
(3d Cir. 2008)).
                                                  19
(2012)). Accordingly, the Court must not immediately accept that Defendant’s refund of dues

renders Plaintiff’s request for relief moot. In this case, though, there is nothing to suggest, aside

from Plaintiff’s own assertions, that he would become a member of Defendant PSSU in the

future and suffer the complained-of conduct again. It follows that Plaintiff “cannot reasonably

be expected to suffer another [such] violation at the hands of this union[,]” and, therefore,

Plaintiff’s claim for retrospective monetary relief as to post-resignation dues is moot. See id. at

785 (discussing whether labor violation at issue could not “‘reasonably be expected to happen

again” (citing Friends of the Earth, 528 U.S. at 189)).15

               3.      Request for Refund of Pre-Resignation Dues Asserted in Count II and
                       Due Process Claim Set Forth in Count III

       As noted previously, the Court has observed that Defendants’ briefing appears to argue in

favor of the dismissal of only certain claims, not including Plaintiff’s apparent claim for pre-

resignation dues set forth in Count II or his due process claim asserted through Count III. (Doc.

Nos. 28-1, 29-1.) Defendants, however, indicated at oral argument that they seek dismissal of all

claims asserted in Plaintiff’s complaint, including the aforementioned claims. The Court finds

that, at this juncture, any consideration of potential dismissal of these claims would be improper

because the parties have not submitted appropriate briefing on this issue, and out of an

abundance of caution, the Court will direct Defendants to submit additional briefing, to which



15
   To the extent Plaintiff asserts that he is also entitled to nominal damages in his claim regarding
post-resignation dues, the Court agrees with Defendants’ argument that “nominal damages are
available only to plaintiffs who suffer an alleged injury that does not give rise to a compensatory
damages claim” (Doc. No. 34 at 11), in light of the general proposition that nominal damages are
appropriate where there is no showing of an actual injury for which compensatory damages
would be awarded. See, e.g., Freedom from Religion Found., Inc. v. Connellsville Area Sch.
Dist., 127 F. Supp. 3d 283, 299 (W.D. Pa. 2015) (acknowledging that “[n]ominal damages have
traditionally ‘vindicated deprivations of certain ‘absolute’ rights that are not shown to have
caused actual injury” (quoting CMR D.N. Corp. v. City of Phila., 703 F.3d 612, 628 (3d Cir.
2013))).
                                                 20
Plaintiff will be provided an opportunity to respond, that specifies whether they are moving for

dismissal under Rule 12 as to Plaintiff’s claim for pre-resignation dues in Count II and his due

process claim set forth in Count III, and includes an appropriate discussion of the authority

Defendants contend supports dismissal in this case.

IV.    CONCLUSION

       Based on the foregoing, the Court will grant the motions and direct the submission of

additional briefing in accordance with the Court’s discussion supra. An appropriate Order

follows.




                                                21
